DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites determining whether an amount of received power at the wireless power receiver in the charging mode is equal to or greater than a threshold value; and closing the switch to a short state when the amount of the received power is equal to or greater than the threshold value to allow current to flow through the short-range communication antenna in a communication mode.
However, it’s unclear why one would purposely allow current greater than a threshold to flow to a component which requires less amount of current to operate.
For the purpose of examination, the claim is read without the limitation above.

	Re Claim 29 and 37 the claim recites wherein the shielding unit has a reception space and the wireless charging circuit is disposed in the reception space of the shielding unit to transfer rectified power to a load by rectifying power received from the receiving coil.
	However, it’s unclear how a shielding unit is used to rectifier power and transfer power from a component to another component as claimed. 
For the purpose of examination, the claim is read without this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-26, 30-35 and 39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kozakai (US 2011/0018358).

Re Claim 21; Kozakai discloses a wireless power receiver (2) comprising: 
a receiving induction coil (22) configured to wirelessly receive power from a wireless power transmitter (1); 
a short-range communication antenna (21) electrically coupled to the receiving induction coil (21) to receive a current output from the receiving induction coil; 
a switch (25b) for setting a conducting state (closing the switch) of the short-range communication antenna to either an open state or a short state; and 
a controller (26) coupled to the switch (25b), wherein the controller is configured to control the switch according to reception of power at the receiving induction coil. (Par 0107-0110)

Re Claim 22; Kozakai discloses wherein the controller is configured to open the switch to the open state when the power is received and short the switch to the short state when the power is not received. (Par 0107-0110)

Re Claim 23; Kozakai discloses wherein the controller (26) is further configured to determine, when the power is received, whether the amount of the received power at the wireless power receiver is more than a threshold value, and 
to control the switch to be in a short state when the amount of the received power is more than the threshold and to be in an open state when the amount of the received power is less than the threshold value. (Par 0104)

Re Claim 24; Kozakai discloses further comprising: a wireless charging circuit (22-DC output) coupled to the receiving induction coil (21); and a short-range communication module (24) configured to wireless communicate with another device, 
wherein the switch (25b) is coupled in series between the short-range communication antenna and the short-range communication module, and 
when the controller opens the switch to the open state, current is not provided to the short-range communication antenna and a magnetic field generated during charging of the wireless charging circuit may not interfere with communication between the short-range communication module and another device. (Par 0107-0110)

Re Claim 25; Kozakai discloses wherein the short-range communication antenna comprises an NFC (Near Field Communication) antenna and the short- range communication module is configured to perform wireless Near Field Communication. (NFC is a subset of RFID and because Kozakai discloses RFID, it will mean He discloses NFC)

Re Claim 26; Kozakai discloses wherein the short-range communication module is configured to perform wireless communication in a short-range in a bandwidth including about 13.56 MHz. (Par 0131)

Re Claim 30; Kozakai discloses wherein the switch is connected to the short-range communication antenna and receives an open or short control signal from the controller. (Par 0131)

Re Claim 31; Kozakai discloses a wireless power receiver (2) which wirelessly receives power from a wireless power transmitter (1) and operates in a charging mode (Par 0104) or a communication mode (Par 0107), the wireless power receiver comprising: 
a receiving coil (21) disposed on a printed circuit board (implicit but not shown); 
a wireless charging circuit (13) coupled to the receiving coil; 
the receiving coil configured to receive power from the wireless power transmitter in a charging mode; (Par 0104)
a short-range communication antenna (21) disposed on the printed circuit board surrounding (is understood as close by or nearby) the receiving coil, 
the short-range communication antenna configured to transmit and receive information in a communication mode; (Par 0107)
a controller configured to change an operating mode of the wireless power receiver into the charging mode or the communication mode; (Par 0107-0110) 
a switch (25b) coupled to the short-range communication antenna and configured to receive an open signal from the controller corresponding to the charging mode or to receive a short signal from the controller corresponding to the communication mode. (Par 0107-0110)

Re Claim 32; Kozakai discloses wherein the controller opens the switch when the power is received from the wireless power transmitter and shorts the switch when the power is not received from the wireless power transmitter. (Par 0107-0110)

Re Claim 33; Kozakai discloses wherein the controller configured to determine, when the power is received from the wireless power transmitter, whether the amount of the received power is more than a threshold value, to control to the switch to be short when the amount of the received power is more than the threshold, and to control to the switch to be open when the amount of the received power is less than the threshold. (Par 0104)

Re Claim 34; Kozakai discloses wherein the short-range communication antenna includes an NFC (Near Field Communication) antenna. (NFC is a subset of RFID and because Kozakai discloses RFID, it will mean He discloses NFC)

Re Claim 35; Kozakai discloses further comprising a short-range communication module (24) coupled to the short-range communication antenna (21); wherein the switch is coupled in series between the short-range communication antenna and a short-range communication module. (Fig. 1)

Re Claim 39; Kozakai discloses A method of controlling a wireless power receiver (2) which includes a short- range communication antenna (21) for wireless communicating with another device in a communication mode (Par 0107) and a wireless charging circuit (22-23) for charging the receiver in a charging mode (Par 0104) according to power received at a receiving induction coil (22), the method comprising (Fig. 1):
determining whether power is received at the receiving induction coil from a transmitting coil through electromagnetic induction; (Par 0104)
opening a switch (25b) to an open state when the power is received to inhibit current from flowing through the short-range communication antenna while power is received at the receiving induction coil (21) from the transmitting coil (22) through electromagnetic induction in a charging mode (Par 0104); 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 38 and 40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozakai in view of Stevenson et al. (US 2010/0191306)

Re Claims 27, 38 and 40; Kozakai disclosure has been discussed above. 
Kozokai does not disclose further comprising a protecting unit coupled between the switch and the short-range communication module, the protecting unit being configured to inhibit an overcurrent from flowing into the short-range communication module.
	Stevenson discloses a protecting unit (Fig. 9) coupled the short-range communication module, the protecting unit being configured to inhibit an overcurrent from flowing into the short-range communication module (118). 
	Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have a protecting unit coupled between the switch and the short-range communication module, the protecting unit being configured to inhibit an overcurrent from flowing into the short-range communication module in order to inhibit an overcurrent from the antenna. 

Claims 28, 29, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozakai 

Re Claim 28, 29, 36 and 37; Kozakai disclosure has been discussed above,
Kozakai does not disclose further comprising a shielding unit configured to shield a magnetic field generated by the receiving coil and wherein the short-range communication antenna surrounds the receiving coil.
However, shielding unit configured to shield a magnetic field generated by the receiving coil was known and it would have been obvious to one of the ordinary skilled in the art at the time of the invention to have surrounded the coils 21 and 22 of Kozakai with a shielding unit, in order to protect the circuit from interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
04/21/202Primary Examiner, Art Unit 2836